                      IN THE UNITED STATES DISCTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


JOHN JACK and                                   :
  TRI-STATE DISPOSAL, LLC,                      :
                                                :
              Plaintiffs,                       :           Case No. 2:16-cv-633
                                                :
       v.                                       :           JUDGE ALGENON L. MARBLEY
                                                :
DEAN GROSE and                                  :           Magistrate Judge Jolson
  SOUTH PARK VENTURES, LLC,                     :
                                                :
               Defendants.                      :


SOUTH PARK VENTURES, LLC                        :
                                                :
              Plaintiff,                        :           Case No. 2:17-cv-808
                                                :
       v.                                       :           JUDGE ALGENON L. MARBLEY
                                                :
JOHN JACK, et al.,                              :           Magistrate Judge Jolson
                                                :
               Defendants.                      :


                                     OPINION & ORDER

       This matter is before the Court on the parties’ Motions for Summary Judgment in the

consolidated cases of Jack v. Grose, et al., 2:16-cv-633, and South Park Ventures, LLC v. Jack, et

al., 2:17-cv-808. These motions are fully briefed and ripe for review. For the reasons set forth

below, the parties’ Motions are GRANTED IN PART and DENIED IN PART.




                                                1
                                      I.      BACKGROUND

                                      A. Factual Background

       This case is a tale of corporate intrigue fit for the casebooks. This Court has already set

out a detailed statement of facts in its second Order on SPV’s and Grose’s Motion to Dismiss

(ECF No. 82), which are reproduced below, with minor variations.

       Water Energy Services, LLC (“WES”) is a limited liability company that was created to

operate Class II injection wells for disposal of wastewater generated by the oil and gas industry

in the Appalachian Basin. (ECF No. 27 at ¶¶ 15-16). Fifty-percent (50%) of WES’ membership

interest is owned by Defendant South Park Ventures, LLC (“SPV”), which is owned in part and

controlled by Defendant Dean Grose. (Id. at ¶¶ 5, 7). The remaining fifty-percent (50%) of

WES’ membership interest is owned by Plaintiff Tri-State Disposal, LLC (“Tri-State”). (Id. at ¶

7). Plaintiff John Jack is the manager and a member of Tri-State. (Id. at ¶ 1). Horizon Partners,

LLC (“Horizon”) is also a member of Tri-State. (Id. at ¶ 4). Jack is a member of Horizon and

holds 50% of its membership interest. (Id. at ¶¶ 1, 4). Heinrich Production, LLC (“Heinrich”)

holds the remaining 50% membership interest in Horizon. (Id. at ¶ 4).

       WES is a manager-managed limited liability company and has a board with two

members—Grose, appointed by SPV, and Jack, appointed by Tri-State. (Id. at ¶ 15). Jack also

served as the CEO of WES and operated WES day-to-day, along with Noble Zikefoose, the

Senior Vice President of Operations, and Terry Clark, the Vice President of Business

Development. (Id. at ¶ 18). Grose was involved with the management of WES through his

position on the board. (Id.).

       Between 2015 and 2016, WES constructed its facilities and established a customer base,

becoming fully operational by early 2016. (Id. at ¶¶ 22-24). WES soon experienced cost




                                                 2
overruns in the construction of its wells, however. In 2015, while WES was still completing

construction of its injection wells, Cequel Energy Capital Partners, LLC (“Cequel”) became

interested in purchasing WES. (Id. at ¶ 25, Ex. E). Cequel presented WES with a letter of intent,

offering to buy the company for an amount in excess of all debts that WES had incurred. (Id. at

¶¶ 25, 26, Ex. E). Despite this lucrative offer, SPV and Heinrich declined to pursue it, and

instead allowed the letter of intent to expire in early 2016. (Id. at ¶ 27).

       Jack and Tri-State allege that, following SPV’s refusal to pursue the offer, Grose, SPV,

and Heinrich engaged in a concerted effort to remove Jack from the board of WES, to remove

him as CEO to gain control of WES, and to deprive him of financial compensation to which he is

otherwise entitled. (Id. at ¶ 28). Jack and Tri-State allege that Heinrich attempted to gain control

of Tri-State and Horizon and remove him from those companies as well.1 (Id.).

       As a result, management of WES became deadlocked by disagreement and lack of

cooperation. (Id. at 30). Jack made several efforts to resolve the issues with Heinrich, SPV, and

Grose, including offering to sell his interest in Tri-State and Horizon to Heinrich, or offering to

buy Heinrich’s interest in Horizon, and offering to sell Tri-State’s interest in WES to SPV, or

offering to buyout SPV. (Id. at ¶¶ 32-35, 38). These efforts did not come to fruition, and

deadlock continued. Jack alleges that SPV and Grose made false statements about him,

including that he misappropriated money from WES, in order to damage his business reputation

and force him to leave WES and forgo financial benefits. (Id. at ¶¶ 41, 43).




                                                       
1
   Plaintiffs have claims pending against Heinrich in the Washing County Common Pleas Court,
Case No. 16 OT 142, which is currently stayed pending arbitration. The arbitration is currently
pending before the American Arbitration Association in Case No. 01-16-0003-7711. See ECF
No. 27 at ¶ 3.

                                                   3
     Jack and Tri-State further allege that Grose and SPV engaged in a private negotiation with

Dolphin Capital Group, LLC to sell WES in excess of $21 million, and stated that the profits

would not be shared with Tri-State or Jack. (Id. at ¶¶ 49-51, Ex. K). On May 26, 2016, SPV

made a formal demand on Jack and Grose, as the board of managers of WES, to remove Jack for

breach of fiduciary duties, personal dishonesty, gross mismanagement, and incompetence. (Id. at

¶ 44, Ex. J). Then, on June 9, 2016, SPV sent a notice of expulsion to Tri-State, which purported

to expel Tri-State from WES altogether. (Id. at ¶ 53, Ex. L).

     In December of 2016, after the above-captioned lawsuit was filed, the assets of WES were

sold to Funds Protection Investments (“FPI”), which is an entity formed and controlled by

Heinrich and Grose. (Id. at ¶¶ 58-59). FPI then sold the WES assets to Deeprock Disposal

Solutions, LLC (“Deeprock”), which is controlled by Heinrich, Grose, and SPV. (Id. at ¶ 60).

Deeprock terminated Jack’s employment with WES, and currently operates the disposal facility

that was formerly owned by WES. (Id. at ¶ 61).

                                    B. Procedural Background

       Plaintiffs, John Jack and Tri-State Disposal, LLC, sued Defendants, Dean Grose and South

Park Ventures, LLC, in the Washington County (Ohio) Court of Common Pleas on June 3, 2016.

Jack and Tri-State alleged five claims: (1) breach of contract (WES Operating Agreement); (2)

request for injunctive relief regarding the alleged breach of contract and attempts to expel Jack

and/or Tri-State from WES; (3) request for declaratory judgment regarding the efforts to remove

Jack as manager and CEO and to expel Tri-State from WES; (4) breach of fiduciary duty for

alleged improper conduct and self-dealing; and (5) defamation for allegedly false and defamatory

statements about Jack and Tri-State. Grose and SPV removed the case to federal court, invoking

this Court’s diversity jurisdiction. This Court then dismissed Jack’s and Tri-State’s claim against




                                                4
Grose for breach of contract and injunctive relief for the alleged breach and efforts to expel Jack

and Tri-State and dismissed Count Three in its entirety. This Court allowed Jack and Tri-State’s

claim for breach of contract and request for injunctive relief to proceed against SPV and allowed

the breach of fiduciary duty claim to proceed. (ECF No. 25).

       Plaintiffs then filed a Second Amended Complaint. (ECF No. 27). The Amended

Complaint alleged three claims: (1) breach of contract against SPV, (2) breach of fiduciary duties

against Grose and SPV, and (3) defamation resulting in libel and slander. Defendants again filed

a Motion to Dismiss. This Court ruled on the Motion to Dismiss on March 5, 2018. (ECF No.

82). In that Order, this Court denied Defendants’ Motion to Dismiss the fiduciary duty claim.

       SPV had also sued Jack and Tri-State in Washington County on June 9, 2016. (2:17-cv-

808, ECF No. 1 at 2). SPV’s Complaint purported to bring a derivative action on behalf of WES

against Jack and WES. On March 3, 2017, SPV amended its complaint and instead sued John

Jack, Noble Zickefoose, and Terry Clark in a direct action. Defendants Jack, Clark, and Zickefoose

then removed the case to federal court where it was consolidated with Jack’s and Tri-State’s suit.

SPV alleged two claims in their suit against Jack, Zickefoose, and Clark: (1) breach of fiduciary

duty; and (2) misrepresentation and fraud. (2:17-cv-808, ECF No. 1-3).

       On March 19, 2018, Defendants Grose and SPV answered Jack’s and Tri-State’s Amended

Complaint and counterclaimed for: (1) breach of fiduciary duties by Tri-State and Jack; and (2)

breach of contract against Tri-State for breaching the terms of the WES Operating Agreement.2

(2:16-cv-633, ECF No. 87).


                                                       
2
   Grose and SPV labeled this claim “breach of fiduciary duties,” but the claim proceeds to allege
that “[t]he WES Operating Agreement is a valid, binding contract” and that Tri-State breached
the Agreement. Grose and SPV clarified in their Response to Tri-State’s Motion for Summary
Judgment that this count should read “breach of contract.” (ECF No. 152 at 6). Therefore, this
Court will construe this claim as one for breach of contract.

                                                5
       SPV and Zickefoose moved to dismiss the complaint against Zickefoose in case 2:17-cv-

808 under Federal Rule of Civil Procedure 41. (2:16-cv-633, ECF No. 161). That Motion was

granted on March 20, 2019.

       Each remaining party filed a Motion for Summary Judgment in the consolidated cases.

These motions are ripe for review.

                                 II.     STANDARD OF REVIEW

       A motion for summary judgment is governed by the requirements of Federal Rule of

Civil Procedure 56. Summary judgment is appropriate “if the movant shows that there is no

genuine issue as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56. A fact is material only if it “might affect the outcome of the lawsuit under the

governing substantive law.” Wiley v. United States, 20 F.3d 222, 224 (6th Cir. 1994) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). In evaluating a motion for summary

judgment, the evidence must be viewed in the light most favorable to the nonmoving party.

S.E.C. v. Sierra Brokerage Servs., Inc., 712 F.3d 321, 327 (6th Cir. 2013).

       The party seeking summary judgment bears the initial burden of presenting law and

argument in support of its motion as well as identifying the relevant portions of “‘the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if

any,’ which it believes demonstrate the absence of a genuine issue of material fact.” Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986) (quoting Fed. R. Civ. P. 56). The moving party may

also satisfy its burden “by ‘showing’—that is, pointing out to the district court—that there is an

absence of evidence to support the nonmoving party’s case.” Celotex, 477 U.S. at 325. If the

moving party satisfies this initial burden, then the nonmoving party must present “significant

probative evidence” to show that “there is [more than] some metaphysical doubt as to the




                                                  6
material facts.” Moore v. Philip Morris Cos., Inc., 8 F.3d 335, 340 (6th Cir. 1993). The mere

possibility of a factual dispute is insufficient to defeat a motion for summary judgment. See

Mitchell v. Toledo Hospital, 964 F.2d 577, 582 (6th Cir. 1992).

       Summary judgment is inappropriate, however, “if the dispute about a material fact is

‘genuine,’ that is, if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson, 477 U.S. at 248. The necessary inquiry for this Court is “whether

‘the evidence presents a sufficient disagreement to require submission to a jury or whether it is

so one-sided that one party must prevail as a matter of law.’” Patton v. Bearden, 8 F.3d 343, 346

(6th Cir. 1993) (quoting Anderson, 477 U.S. at 251-52). The mere existence of a scintilla of

evidence in support of the opposing party’s position is not enough to survive summary judgment;

there must be evidence on which the jury could reasonably find for the opposing party. See

Anderson, 477 U.S. at 251; Copeland v. Machulis, 57 F.3d 476, 479 (6th Cir. 1995). It is proper

to enter summary judgment against a party “who fails to make a showing sufficient to establish

the existence of an element essential to that party’s case, and on which that party will bear the

burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Where the

nonmoving party has “failed to make a sufficient showing on an essential element of her case

with respect to which she has the burden of proof,” the moving party is entitled to judgment as a

matter of law. Celotex, 477 U.S. at 322 (quoting Anderson, 477 U.S. at 250).

                                    III.    LAW AND ANALYSIS

                              A. Requirements for a Derivative Claim

       SPV and Grose (“the Grose Defendants”) and Jack and Tri-State (“the Jack Defendants”)

have both alleged that the other party cannot bring their claims because both parties are seeking

to bring derivative, rather than direct, actions. Any derivative action would have to be brought




                                                  7
by WES, not the Grose or Jack Defendants. Therefore, this Court will first examine the

requirements for a direct action.

       As this Court has stated before, generally, “an action for breach of fiduciary duty may

only be brought by the corporation directly, or in the alternative, indirectly by a shareholder

through a derivative action brought on behalf of the corporation.” In re Bruno, 553 B.R. 280,

286 (Bankr. W.D. Pa. 2016) (citing Pa. Cons. Stat. § 1717); Hill v. Ofalt, 85 A.3d 540 (Pa Super

2014) (describing derivate suits). Shareholders, creditors, and others are generally “prohibited

from bringing a direct action against the directors for a breach of their fiduciary duties.” In re

Bruno, 553 B.R. at 286. But “ample authority permits a direct cause of action by one 50% LLC

member against another for breach of the company’s operating agreement.” (ECF No. 25 at 10).

       To bring a direct claim, a plaintiff must “allege a direct, personal injury—that is

independent of any injury to the corporation” and be entitled to the benefit of any recovery. Hill,

85 A.3d at 548. If the allegations in the complaint allege “injury to the corporation, or to the

whole body of its stock,” then an action is derivative. Id. at 549. A direct action may include

allegations that a shareholder who was also an officer or employee “was terminated, restricted

from access to records, and prevented from selling shares at their true value.” Simms v. Exeter

Architectural Products, Inc., 868 F.Supp. 677, 682 (M.D. Pa. 1994). When a party asserts

damages that resulted from harm to the corporation, such as a tax lien filed against the party

because of the corporation’s failure to pay its taxes, or attempts to collect on the personal

guarantee of a loan on which the corporation defaulted, the harm is derivative. Id. at 551–52.

Under the Pennsylvania Uniform Limited Liability Company Act of 2016

       [A] member may maintain a direct action against another member, a manager or
       the limited liability company to enforce the member’s rights and protect the
       member’s interests, . . . [so long as the member] plead[s] and prove[s] an actual or




                                                  8
       threatened injury that is not solely the result of an injury suffered or threatened to
       be suffered by the limited liability company.

15 P.A.C.S.A. § 8881.

       This Court previously held that Tri-State and Jack properly alleged a direct action for the

Grose Defendants’ attempt to squeeze out Tri-State and Jack.

       On the parties’ motions for summary judgment, this Court is now presented with the new

claims from the Grose Defendants that Jack and Tri-State breached the WES Operating

Agreement and breached their fiduciary duties. The Jack Defendants, and Clark, have defended

these allegations in part by arguing that the Grose Plaintiffs are attempting to bring a derivative

claim through their request for damages in the amount of slightly more than $2.4 million.

       The First Amended Complaint that SPV filed in state court requested $2.4 million

in damages. The last numbered paragraph of the First Amended Complaint in that case is

telling. SPV concludes its allegations with the claim that “[b]y continuing to manage and

operate WES through the receivership, the Jack Defendants were able to effectively

diminish and destroy the value of WES as an ongoing concern.” (2:17-cv-808, ECF No.

1-3 at 89).

       SPV bases its damages on the $2 million loan that SPV made to WES. WES could not

pay SPV once WES was put into receivership. As Grose testified in his deposition, the $2.4

million in claimed damages, he believed, was “the note and the interest that was due, plus costs.”

(2:16-cv-633, ECF No. 110, Exh. 1 at 148: 15–25). When asked just a little later in his

deposition, Grose again testified as follows:

       Q. Right. But just by your testimony that $2 million serves the basis of the
       damages you’re seeking, which you said was the $2,484,781; correct?
       A. Correct.
       Q. Including costs and expenses/
       A. Correct.



                                                 9
(Id. at 150: 17–20). What SPV seeks is repayment of its promissory note. Like the claims in

Hill, a claim for repayment of a loan given to the corporation states a derivative, not a direct

action.

          Moreover, any such claim based on the promissory note is barred by the express terms of

the WES Operating Agreement, at least as to Tri-State. Article 6.4 of the Operating Agreement

states as follows:

          No Member shall be liable for any debts or losses of capital or profits of the
          company or be required to guarantee the liabilities of the Company, unless agreed
          upon in writing by such Member.

WES Operating Agreement Art. 6.4.

          The Operating Agreement thus prohibits SPV’s claims against Tri-State based on the loss

of the $2 million loan.

          Therefore, SPV cannot bring claims that allege as damages only the $2.4 million for

repayment of the loan. Because SPV’s First Amended Complaint in state court allege only $2.4

million in damages, the claims in that complaint fail for lack of standing. The First Amended

Complaint brings claims against Jack and Clark for breach of fiduciary duty and for fraud and

misrepresentation. Clark’s, Jack’s, and Tri-State’s Motions for Summary Judgment on the fraud

and breach of fiduciary duty claims in SPV’s First Amended Complaint are therefore

GRANTED.

          Grose’s and SPV’s counterclaims remain, however. Grose and SPV counterclaimed

against Jack and Tri-State Disposal, LLC for breach of fiduciary duty and against Tri-State

Disposal, LLC for breach of contract. The counterclaims that SPV and Grose allege claim $2.4

million in damages but also contains a request for “compensating [sic] damages, incidental

damages and consequential damages in an amount in excess of $75,000.00.” (2:16-cv-633, ECF



                                                 10
No. 8 at 19). Grose and SPV argued in their Response to Jack’s Summary Judgment Motion that

the $2.4 million “is just one measure of SPV’s damages which also include loss of business

opportunity, damage to its membership interest in WES, eliminating it from realizing gains from

its ownership interest, and preventing SPV from engaging in any type of corporate governance of

WES as originally contemplated when WES was formed.” (2:16-cv-633, ECF No. 151 at 2).

Counsel for SPV and Grose argued at the Summary Judgment hearing that SPV’s and Grose’s

harm was that SPV could not value its shares and therefore could not determine an appropriate

value for which to sell its interest. Whether SPV could appropriately determine the value of its

shares and whether Jack and Tri-State attempted to freeze out Grose and SPV are direct, not

derivative, claims. Thus, those claims will be examined substantively below.

                           B. Breach of the WES Operating Agreement

       Jack and Tri-State allege that SPV breached the WES Operating Agreement. (ECF No.

27 at 12). As this Court characterized this claim when ruling on Grose’s and SPV’s Motion to

Dismiss the First Amended Complaint, Jack and Tri-State “allege[] that Grose and SPV breached

the WES Operating Agreement by, among other acts, seeking Tri-State’s expulsion from WES,

seeking Jack’s removal as Tri-State’s appointed manager of WES, and seeking Jack’s removal as

WES’s CEO.” (ECF No. 25 at 9). SPV has moved for summary judgment on the breach of

contract claim. SPV argues that neither Jack nor Tri-State has put forth any evidence of direct

injury. SPV argues that Jack was never forced out of WES, and, in fact, is still a member and the

CEO of WES. SPV has also renewed its argument that Jack was not a third-party beneficiary of

the Operating Agreement, and, therefore, does not have standing to sue for its breach.

       SPV’s argument that Jack does not have standing as a third-party beneficiary must fail.

As this Court stated in its ruling on SPV’s first Motion to Dismiss, Jack was a third-party




                                                11
beneficiary of the WES Operating Agreement. (ECF No. 25 at 10–13). The next inquiry is

whether Jack and Tri-State can meet the elements of breach of contract based on the facts in the

record thus far. Breach of contract under Pennsylvania law requires: “(1) the existence of a

contract, including its essential terms, (2) a breach of a duty imposed by the contract, and (3)

resultant damages.” Gorski v. Smith, 812 A.2d 683, 692 (Pa. Super. 2002); see also Omnicron

Sys., Inc. v. Weiner, 860 A.2d 554, 564 (Pa. Super. 2004).

       SPV alleges that “Jack remains the CEO and a manager of WES and Tri-State has never

relinquished its membership interest in WES.” (ECF No. 140 at 12). SPV relies mostly on

Jack’s own deposition testimony for these assertions. Jack has argued in his Response to Grose

and SPV’s Motion for Summary Judgment, however, that, through Funds Protection

Investments, LLC (“FPI”), Dean Grose “purchase[d] the WES assets out of receivership for the

cheapest price possible, formed successor entity DeepRock, transferred the assets to his

DeepRock entity which now operates the formerly WES assets and business via DeepRock, all to

the exclusion of Tri-State and Jack.” (ECF No. 149 at 30–31). Jack further alleges that he was

in fact “terminated from his employment position with WES/DeepRock.” (ECF No. 149 at 31).

       Jack’s and Tri-State’s argument requires accepting the conclusion that SPV accomplished

indirectly what SPV attempted to do directly; that is, to remove Jack and Tri-State from having

an interest in the business of WES. While such allegations may present an issue of breach of

fiduciary duty, however, they do not present a breach of contract. Jack and Tri-State argue that

they cannot show damages yet because experts are needed to conduct valuations and the Court

has yet to set expert deadlines. (ECF No. 149 at 29–30). The actual calculation of damages,

however, is not required at the summary judgment stage. Jack and Tri-State face the much larger

hurdle, however, of showing that SPV’s breach caused them harm.




                                                 12
       This Court does not doubt that SPV violated the WES Operating Agreement when it

served a demand letter on John Jack and Dean Grose asking Jack and Grose to remove Jack as

CEO. Article 14.1 of the Operating Agreement states that “[t]he Tri State Manager may only be

removed by Tri State, and any vacancy shall be filled by Tri State.” (ECF No. 137 Exh. G at 9).

And the process for expulsion under Section 24 of the Operating Agreement required a majority

of membership, which SPV, by virtue of its 50% holding in WES, did not have. But Jack, and

Tri-State were never officially expelled from WES. True, DeepRock now owns WES’s assets,

but the WES Operating Agreement applies to an interest in WES, not the injection wells that

WES once owned. In ruling that Jack and Tri-State have not shown a breach of contract for

Grose’s and SPV’s attempts to remove Jack, this Court passes no judgment on other ways that

Jack and Tri-State could have attempted to show breach of contract. For example, the Operating

Agreement states that the managers and officers of WES owed WES and its members the

fiduciary duties that all corporate officers owe to their companies. But neither Jack nor Tri-State

appears to have alleged such a direct connection between a breach of fiduciary duty and a breach

of contract. Therefore, Grose’s and SPV’s Motion for Summary Judgment on Jack’s and Tri-

State’s breach of contract claim is GRANTED.

       Grose and SPV have also alleged that Tri-State breached the WES Operating Agreement.

(ECF No. 87 at ¶¶102–06). Grose and SPV have not alleged any specific facts in their

counterclaim showing how Tri-State itself breached the Operating Agreement. Tri-State has

defended against these general allegations by arguing that Grose and SPV do not have standing

to bring this breach of contract claim against Tri-State because they have not been injured

independently of WES so as to maintain a direct action. Grose and SPV clarified in their

Response to Tri-State that their claim for breach of contract relies on four Articles of the




                                                 13
Operating Agreement. First, Article 9 requires that WES’s books and records were to be kept at

SPV’s address (and the address of WES’s principal office). But, SPV and Grose allege that “Tri-

State took control of the WES books and records in violation of the Operating Agreement.”

(ECF No. 152 at 7). Second, Article 12 of the Operating Agreement requires that WES’s

accounts be kept in the bank account that the Board designated. SPV and Grose allege that Tri-

State violated this provision “when it opened the WesBanco Bank account without the

authorization or knowledge of SPV and its Board member, Grose.” (Id.). Third, Article 14 of

the Operating Agreement provides that the WES Board will manage WES. SPV and Grose

allege that “Tri-State breached this provision when Tri-State usurped all of SPV’s and Grose’s

management duties and Jack directed Grose to refrain from telling anyone that he was on the

WES Board or part of WES.” (Id.). Lastly, SPV and Grose allege that Tri-State violated Article

23 of the Operating Agreement by not instituting deadlock procedures and instead suing SPV.

       Neither party has shown the absence of a genuine dispute of material fact on Tri-State’s

alleged breach of the Operating Agreement. This is partially due to the conclusory manner in

which SPV and Grose pleaded their counterclaims. Their counterclaim for breach of contract

against Tri-State did not specify which particular allegations they believed supported the breach

of contract claim. Therefore, Tri-State was unable properly to respond with any facts in its

favor. But Tri-State has not moved to dismiss the counterclaims and “sua sponte dismissals on

the merits are disfavored in this circuit” and “are permitted in cases where the parties have had

ample notice of the court’s intent to dismiss, or have had opportunity to address the issues raised

by the dismissal.” Tri-Med Finance Co. v. National Century Financial Enterprises, Inc., 2000

WL 282445 (6th Cir. 2000). Therefore, this Court is bound to adjudicate the matter on a motion

for summary judgment. Under Federal Rule of Civil Procedure 56(c)(3), this “[C]ourt need




                                                14
consider only the cited materials, but it may consider other materials in the record.” Fed. R. Civ.

P. 56(c)(3). Tri-State argues that SPV and Grose have not alleged any action distinct to Tri-State

as opposed to Jack, but as SPV and Grose point out, Tri-State could only act through Jack. SPV

and Grose have cited some deposition testimony, albeit the record evidence they have pointed

this Court to is thin. In addition to Grose’s deposition testimony, Albrecht appears to have

testified in his deposition that John Jack told him not to pay some invoices, to delete some

financial information from WES’s accounting system, and that Comtech was not involved in

WES’s accounting around the time that WES changed accounting systems. (ECF No. 156,

Albrecht Dep., 26:1–32:5, 34:1–35:25). This is not enough to show no genuine issue of material

fact in either direction. Therefore, Tri-State’s Motion for Summary Judgment on SPV’s and

Grose’s breach of contract counterclaim is DENIED.

                               C. Breach of Fiduciary Duty Claims

       Jack and Tri-State allege that Grose and SPV breached their fiduciary duties. Grose and

SPV have also alleged that Tri-State and Jack breached their fiduciary duties to Grose and SPV.

Both parties now move for summary judgment. The facts on these claims are highly disputed.

Both Jack/Tri-State and Grose/SPV allege that the other party attempted to freeze them out of

management and usurp control of WES for their own benefit. This Court finds that there is a

genuine dispute of material fact on both claims. Therefore, Jack’s and Tri-State’s Motions for

Summary Judgment as to the fiduciary duty claims and Grose’s and SPV’s Motion for Summary

Judgment as to the fiduciary duty claims are DENIED.

       The WES Operating Agreement spells out the parties’ fiduciary duties in Article 14.1,

which provides as follows:

       “the Mangers and the officers of the Company, in the performance of their duties
       as such, shall owe to the Company and its Members the fiduciary duties



                                                15
        (including the duties of loyalty and due care) of the type owed under law by
        directors and officers of a business corporation incorporated under the laws of the
        Commonwealth of Pennsylvania.”

        To state a claim for breach of fiduciary duty, “a plaintiff must first establish that a

fiduciary or confidential relationship existed between [plaintiff] and the defendants.” Fox Int’l

Relations v. Fiserv Secs., Inc., 490 F. Supp. 2d 590, 615 (E.D. Pa. 2007) (quotation omitted). In

addition to alleging a fiduciary relationship, a plaintiff must also plead: “(1) that the defendant

negligently or intentionally failed to act in good faith and solely for the benefit of the plaintiff in

all [relevant] matters . . . ; (2) that the plaintiff suffered injury; and (3) that the [defendant’s]

failure to act solely for the plaintiff’s benefit . . . was a real factor bringing about plaintiff’s

injuries.” See Dinger v. Allfirst Fin., Inc., 82 F. App’x 261, 265 (3d Cir. 2003); Baker v. Family

Credit Counseling Corp., 440 F. Supp. 2d 392, 414-15 (E.D. Pa. 2006). Several state and federal

courts applying Pennsylvania law have found that an allegation that one shareholder tried to

freeze out another can support a claim for breach of fiduciary duty. See, e.g., Cooper v. Rucci,

No. 07-00036, 2008 WL 942710, at *1-7 (W.D. Pa. 2008) (collecting cases) (holding that

Pennsylvania Supreme Court likely would adopt a rule permitting direct actions for breach of

fiduciary duty from 50% shareholders who were frozen out or denied corporate opportunities);

Liss v. Liss, No. 2063, 2002 WL 576510, at *5 (Pa. Com. Pls. Mar. 22, 2002) (finding that a

claim that one 50% shareholder “oppressed” and “excluded” other 50% shareholder could

proceed as a direct claim).

        There is a genuine dispute of material fact on both sides here. Grose and SPV have

pointed to evidence that Jack was negotiating with investors to purchase WES and continue the

business without Grose and SPV. Jack and Tri-State have put forward evidence of Grose and

SPV attempting to cut Jack and Tri-State out of the business. This kind of dispute is




                                                    16
fundamentally ill-suited for summary judgment. Whether either party breached a fiduciary duty

to the other and what damages resulted, if any, is a question best evaluated by a jury upon

hearing the testimony, seeing the documents, and evaluating the credibility of the witnesses.

Therefore, the parties’ cross motions for summary judgment on the breach of fiduciary duty

claims are DENIED.

                           D. Jack’s and Tri-State’s Defamation Claim

        Grose and SPV have moved for summary judgment on Jack’s and Tri-State’s Defamation

claim. At argument, counsel for the Jack and Tri-State represented that they no longer wished to

pursue their defamation claim. Therefore, Grose’s and SPV’s Motion for Summary Judgment as

to the defamation claim is GRANTED.

                                      IV.     CONCLUSION

    For the foregoing reasons, the parties’ motions are GRANTED IN PART and DENIED IN

PART. The parties’ claims may go forward as follows.

       Tri-State’s Motion for Summary Judgment (ECF No. 135) is DENIED.
       John Jack’s Motion for Summary Judgment (ECF No. 137) is GRANTED IN PART and
        DENIED IN PART.
            o John Jack’s Motion for Summary Judgment as to SPV’s and Grose’s breach of
                fiduciary counterclaim is DENIED. There is a genuine dispute of material fact as
                to whether John Jack breached his fiduciary duty.
            o Summary Judgment is GRANTED in favor of John Jack on SPV’s and Grose’s
                breach of fiduciary duty claim against John Jack as asserted in SPV’s and Grose’s
                First Amended Complaint in case 2:17-cv-808.
       Terry Clark’s Motion for Summary Judgment (ECF No. 138) is GRANTED.
       Dean Grose’s and SPV’s Motion for Summary Judgment (ECF No. 139) is GRANTED
        IN PART and DENIED IN PART.
            o Grose’s and SPV’s Motion for Summary Judgment on Jack’s and SPV’s breach of
                contract claim is GRANTED.
            o Grose’s and SPV’s Motion for Summary Judgment on Jack’s claim for defamation
                is GRANTED as Jack and Tri-State have represented that they do not wish to
                pursue the claim.
            o Grose’s and SPV’s Motion for Summary Judgment on Jack’s and SPV’s breach of
                fiduciary duty claim is DENIED as there remains a genuine dispute of material
                fact.


                                                17
      IT IS SO ORDERED.



                                 s/Algenon L. Marbley_______________
                                 ALGENON L. MARBLEY
                                 UNITED STATES DISTRICT JUDGE
 
DATED: March 25, 2019 




                                   18
